—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered November 15, 1996, which granted defendants’ respective cross motions for sanctions against appellant and a protective order against his initiating any further litigation in this matter except for the instant appeal, unanimously affirmed, with costs.
Appellant, despite repeated warnings by the court against persisting in his attempt to vacate or modify an infant compromise order made 10 years earlier to which he was neither a *211party nor the attorney of record, nevertheless did so with motions that were completely without merit and had not even been served upon the infant plaintiff, her guardian mother, also a plaintiff, or their attorney of record, thereby causing substantial and unnecessary expense and work that amply justified the sanctions and injunction imposed. Concur—Ellerin, J. P., Nardelli, Williams, Andrias and Colabella, JJ.